DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claims 10-14 have been withdrawn. Claims 1-2, 5-15, and 19-20 have been amended. The objection to claim 5, the patent eligibility rejection, and the previous rejections under 35 USC 112b are withdrawn in view of the amendments. The prior art rejections are revised in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunigome (JP 2013075471) in view of Ellis (US 2014/0316551).
	Regarding claim 1, Kunigome discloses a method of fabricating a composite part ([0015], [0036], Figs. 1-2), the method comprising: providing a preform (plurality of reinforcing fiber woven fabrics 101 which become preform 112, [0036], [0039], Fig. 1) on a tool mandrel (mold 100, [0036], Fig. 1); positioning sensors around the preform according to a target shape of the composite part (thickness sensors 113 arranged to measure thickness accurately constitutes positioning according to a target shape, [0018], [0041-42], Fig. 1); sealing a vacuum bag to the tool mandrel to form a chamber containing the preform (mold 100 sealed by film material 109 containing preform 112, [0036], Fig. 1); applying pressure to the chamber in a manner causing 
  Kunigome teaches a method substantially as claimed. Kunigome does not disclose analyzing the measurement values of the thickness relative to historical data of prior composite part fabrications; and, while Kunigome does teach adjusting pressure to adjust thickness, Kunigome does not teach that adjustment in response to a historical data comparison.  
However, in the same field of endeavor of infusing a laminate with resin, Ellis teaches analyzing the measurement values relative to historical data of prior composite part fabrications and adjusting on that basis (data compared to predetermined values and used to adjust that are based on prior data for the corresponding batch of input material to ensure quality, [0087]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kunigome to 
Additionally, Diamond v. Diehr, 450 U.S. 175, (1981) concerns an application disclosing embedded sensors and analyzing the output to make adjustments in the timing for resin curing and molding. Accordingly, others have found interactive solutions to similar problems in the same field of endeavor (resin curing and molding). The thickness sensors of the present disclosure perform a similar function to the thermocouples of Diehr.
Regarding claim 2, Kunigome as modified in view of Ellis teaches calculating adjusted values for at least one of a heat and the pressure to apply to the chamber (data compared to predetermined values and used to adjust that are based on prior data for the corresponding batch of input material to ensure quality, as modified in view of Ellis [0087]).  
Regarding claim 3, Kunigome as modified by Ellis teaches calculating the adjusted values based on a correlation in the historical data between physical characteristics of composite preforms and a cured thickness of the prior composite part fabrications ([0049] of Kunigome to address errors with the benefit of historical data based on the modification in view of [0087] of Ellis).  
Regarding claim 4, Kunigome as modified by Ellis teaches calculating the adjusted values based on a correlation in the historical data between physical characteristics of the composite 
Regarding claim 5, Kunigome as modified by Ellis teaches providing the measurement values to a controller (Kunigome control terminal 115, [0049], Fig. 3), the measurement values including one or more of the thickness (Kunigome thickness, [0049], Fig. 3), a measured pressure of the chamber (Kunigome pressure on valves, [0049], Fig. 3), and a time (Kunigome [0053], Fig. 4); and calculating, with the controller, the adjusted values for at least one of the heat and the pressure to apply prior to completing cure based on the measurement values ([0049]) and a correlation in the historical data between one or more prior measurement values and a cured thickness of the prior composite part fabrications (data compared to predetermined values and used to adjust that are based on prior data for the corresponding batch of input material to ensure quality, as modified in view of Ellis [0087]).
Regarding claim 6, Kunigome as modified in view of Ellis teaches providing characteristics of the resin used in the infusion to the controller (as modified, resin fluctuations as modified by teachings in [0087] of Ellis); and calculating the adjusted values for at least one of the heat and the pressure to apply prior to completing cure based on the characteristics of the resin and the correlation in the historical data (as modified, adjustments at that timing based on [0049] of Kunigome, taking into account correlations with historical data as modified by teachings in [0087] of Ellis for that batch).

Regarding claim 8, Kunigome as modified by Ellis teaches positioning the sensors around the preform at locations where part thickness of the composite part is to be verified (Kunigome [0015] [0018] [0025-26] [0039] [0041]).  
Regarding claim 9, Kunigome as modified by Ellis teaches controlling the cured thickness of the composite part via adjusting the pressure in a manner to produce the composite part as a cured part having a predetermined cross-sectional thickness (adjusting to ensure predetermined thickness in region B, Kunigome [0039]).  

Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunigome (JP 2013075471) in view of Ellis (US 2014/0316551).
Regarding claim 15, Kunigome discloses a method of fabricating a composite part ([0015], [0036], Figs. 1-2), the method comprising: providing a preform on a tool mandrel (plurality of reinforcing fiber woven fabrics 101 which become preform 112 provided on mold 100, [0036], [0039], Fig. 1) having a resin reservoir containing a resin (resin injection path implies a resin source constituting a resin reservoir, [0015]); positioning sensors around the preform (thickness sensors 113 arranged to measure thickness, [0018], [0041-42], Fig. 1); sealing a vacuum bag to the tool mandrel to form a chamber containing the preform and the resin (mold 100 sealed by film material 109 containing preform 112, [0036], Fig. 1); applying 
Kunigome teaches a method substantially as claimed.
Kunigome does not disclose analyzing the thickness of the preform relative to historical data of prior composite part fabrications, to predict if a cured thickness of a composite part resulting from curing of the preform, would fall outside of a tolerance range specified for the composite part; and adjusting, if it is predicted that the cured thickness of the composite part would fall outside of the tolerance range, the profile of pressure applied to the chamber during the transition period, in a manner ensuring that the cured thickness of the composite part will fall within the tolerance range.  As noted above, Kunigome does teach adjusting the profile of 
However, in the same field of endeavor of infusing a laminate with resin, Ellis teaches analyzing the thickness of the preform relative to historical data of prior composite part fabrications (data compared to predetermined values and used to adjust that are based on prior data for the corresponding batch of input material to ensure quality, [0087]); to predict if a cured thickness of a composite part resulting from the curing of the preform, would fall outside of a tolerance range ([0087]); and adjusting the profile of temperature and pressure during the transition period between infusion and cure based on the predicted cured thickness of the preform (making adjustments, [0087]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kunigome to apply historical data to the corrections taught in [0049] of Kunigome because [0087] of Ellis teaches that doing so helps to detect errors and fluctuations in the resin to measure quality and control the impregnation process. Kunigome does teach adjusting the profile of applied pressure to adjust the thickness and so, following the teachings of Ellis, it would have been obvious to adjust pressure as taught by Kunigome in response to errors and fluctuations detected relative to historical data as conceived by Ellis.
Additionally, Diamond v. Diehr, 450 U.S. 175, (1981) concerns an application disclosing embedded sensors and analyzing the output to make adjustments in the timing for resin curing and molding. Accordingly, others have found interactive solutions to similar problems in the 
Regarding claim 16, Kunigome as modified in view of Ellis teaches wherein: the historical data correlates one or more of a resin age, and a resin production source with a cured thickness of prior composite part fabrications (resin batch and resin fluctuations as modified by teachings in [0087] of Ellis constitute at least resin age and production source).  
Regarding claim 18, Kunigome as modified in view of Ellis teaches the historical data correlates one or more of a measured temperature ([0026]), a measured pressure (Kunigome pressure on valves [0049], Fig. 3), and a time (Kunigome [0053], Fig. 4) with a cured thickness of prior composite part fabrications (Kunigome [0049], as modified each are correlated with historical data based on the teachings of [0087] of Ellis).  
Regarding claim 19, Kunigome as modified in view of Ellis teaches positioning the sensors around the preform at locations where the cured thickness of the composite part is to be verified (Kunigome, [0015] [0018] [0025-26] [0039] [0041]).  
Regarding claim 20, Kunigome as modified in view of Ellis teaches wherein analyzing the thickness of the preform further comprises generating a notification that the predicted cured thickness of the composite part is outside of the tolerance range (detecting a predicted thickness is outside the tolerance range and sending adjustment information to the controller constitutes a notification, Kunigome [0062]).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunigome (JP 2013075471) in view of Ellis (US 2014/0316551) as applied to claim 15 above, and further in view of Roberts (US 2017/0348920).
Regarding claim 17, Kunigome in view of Ellis teaches a method substantially as claimed. Kunigome in view of Ellis does not teach wherein: the historical data correlates a resin viscosity with a cured thickness of prior composite part fabrications.
However, in the same field of endeavor of infusing a laminate with resin, Roberts teaches wherein viscosity determines the speed of resin infusion and its effect on thickness ([0003] [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Kunigome in view of Ellis to correlate resin viscosity with a cured thickness of prior composite part fabrications because [0087] of Ellis teaches that correlating factors with thickness helps to detect errors and fluctuations in the resin to measure quality and control the impregnation process and [0003] and [0051] of Roberts teaches that viscosity affects the impregnation process.
Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kunigome teaches a two-step process of step 1, infusing, and step 2, after infusing, reducing thickness by suctioning out excess resin. This argument is not persuasive because it considers some but not all embodiments of Kunigome. At least [0054] of 
Applicant argues that Kunigome in view of Ellis does not teach or suggest each and every element because Kunigome does not teach analyzing thickness with respect to historical data and Ellis does not cure this deficiency because Ellis teaches ultrasonically measuring properties such as thickness, not adjusting pressure applied to a chamber during infusion of a composite preform.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The difference between the claims and Kunigome is comparing present data relative to historical data. Ellis teaches doing so in this art area. Applicant’s arguments amount to attacking the references individually rather than how a person of ordinary skill in the art would apply the combined teachings.
Similarly, Applicant argues that Roberts does not teach adjusting the pressure applied to a chamber during infusion of a composite preform, as claimed in amended Claim 15. This is not persuasive because, as indicated above, this limitation is taught by Kunigome in view of Ellis. Claim 17 only requires that the historical data about past composite part fabrications correlate resin viscosity with cured thickness, which is to say that viscosity is considered, a limitation met by the modifications in view of Roberts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744